Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Kravetz on 01/28/2022.
The application has been amended as follows: 

The CLAIMS have been amended as indicated below:

In claim 1, line 25, “a position along” has been changed to –an abutment position along–. In line 28, “the position” has been changed to –the abutment position–.

In claim 6, line 18, “a position along” has been changed to –an abutment position along–. In line 20, “the position” has been changed to –the abutment position–.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art does not disclose or suggest the claimed apparatus, including a socket body having a base portion, a rotating shaft at a proximal end side of the 
Regarding claim 6, the prior art does not disclose or suggest the claimed socket, including a socket body having a base portion, a rotating shaft at a proximal end side of the base portion, a cover member rotatable around the rotating shaft, a spring support portion on one of the base portion and the cover member, a spring receiver on the other of the base portion and the cover member, and a spring member, wherein the spring support portion is spaced apart from the rotating shaft in a direction from a proximal end side of the one of the base portion and the cover member toward a distal end side of the one of the base portion and the cover member so that, as the cover member moves from a position in which the cover member closes the accommodation space to a position in which the cover member opens the accommodation space, an abutment position along the spring extending portion at which the spring extending portion abuts the spring receiver changes, a distance from the spring base portion to the abutment position increases, and the biasing force decreases, along with the remaining elements of the claim.

The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833